Citation Nr: 1029983	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for partial 
paralysis of the right ulnar nerve.

2.  Entitlement to an initial rating in excess of 10 percent for 
medial cutaneous nerve deficit of the right forearm.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a rating in excess of 30 percent for 
partial paralysis of the right ulnar nerve.

In an October 2008 rating decision, the RO granted service 
connection for medial cutaneous nerve deficit of the right 
forearm.  A 10 percent rating was assigned, effective March 19, 
2007.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's partial paralysis of the right ulnar nerve is 
manifested by moderate incomplete paralysis; there is only 
sensory impairment and mild motor impairment; there is no 
evidence showing trophic changes or motor impairment to warrant a 
finding of severe incomplete paralysis.

3.  The Veteran's medial cutaneous nerve deficit of the right 
forearm is manifested by moderate incomplete paralysis; there is 
only sensory impairment and mild motor impairment; there is no 
evidence showing trophic changes or motor impairment to warrant a 
finding of severe incomplete paralysis.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for partial 
paralysis of the right ulnar nerve have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8516 
(2009).

2.  The criteria for a rating in excess of 10 percent for medial 
cutaneous nerve deficit of the right forearm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8517 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a letter dated in April 2007, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
notice letter informed the Veteran as to disability ratings and 
effective dates.  In this regard, the Federal Circuit recently 
vacated the Court's previous decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).

Because the notice pursuant to Dingess, came prior to the initial 
adjudication of the claims, the timing of the notice complied 
with the requirement that the notice must precede the 
adjudication.  The Board concludes that the duty to notify has 
been met.

Significantly, the issue regarding entitlement to a rating in 
excess of 10 percent for medial cutaneous nerve deficit of the 
right forearm stems from an initial rating assignment.  In this 
regard, the Court has held that an appellant's filing of a notice 
of disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess, supra.

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess, Dunlap, and 
Sanders, supra.  In this regard, the Court emphasized its holding 
in Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
an NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  In appeals of the initial 
rating assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's partial paralysis of the right ulnar nerve is rated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8516.  Under that code, incomplete paralysis of the ulnar nerve 
of the major upper extremity warrants a 10 percent evaluation if 
it is mild, a 30 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  A 60 percent evaluation 
requires complete paralysis manifested by the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  

The Veteran's medial cutaneous nerve deficit of the right forearm 
(secondary to the partial paralysis of the right ulnar nerve) is 
rated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8517.  Under that code, a 10 percent rating is 
warranted for moderate paralysis of the musculocutaneous nerve 
(dominant side).  A 20 percent rating is warranted and for severe 
paralysis of the musculocutaneous nerve.  For complete paralysis 
of the musculocutaneous nerve, but not with loss of flexion of 
elbow and supination of forearm, a 30 percent rating is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8517.

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran filed a claim for an increased rating for his partial 
paralysis of the right ulnar nerve in July 2003.  A rating in 
excess of 30 percent was denied in an August 2003 rating 
decision.  The Veteran filed a timely notice of disagreement and 
in July 2004 a statement of the case was issued.  However, the 
Veteran did not appeal the decision.  The Veteran filed the 
instant claim for an increased rating in March 2007.  In the 
January 2008 rating decision on appeal, the RO denied entitlement 
to a rating in excess of 30 percent and denied entitlement to a 
total rating based upon unemployability due to service-connected 
disability (TDIU).  The Veteran only appealed the denial of a 
rating in excess of 30 percent for partial paralysis of the right 
ulnar nerve.  In an October 2008 rating decision, the RO granted 
service connection for medial cutaneous nerve deficit of the 
right forearm as related to the partial paralysis of the right 
ulnar nerve.  A separate 10 percent was assigned, effective from 
the date of receipt of the claim for increase, namely March 19, 
2007.

A July 2007 VA examination report notes that the Veteran has 
weakness in the right hand.  He loses grip on things and does not 
know when it may occur.  He can write with his right hand, but he 
has trouble pulling his socks up and tying laces tight enough to 
stay.  He does buttons using mostly the left hand.  He has pain 
when the elbow is touched, but not otherwise.  He has numbness 
along the ulnar aspect of the forearm and hand.  Examination 
revealed that motor strength was 4/5 in the right hand intrinsic 
and finger and wrist flexors.  Opponens pollicis, 
supinator/pronator, and extensors are normal, with normal tone 
and bulk.  Sensory examination was diminished to temperature and 
pin prick distal to the elbow on the ulnar side of the hand and 
forearm (restricted to the ulnar distribution of the hand but 
covering nearly 2/3 the circumference of the forearm.  Reflexes 
were trace to 1+ and equal.  The assessment was moderate ulnar 
motor weakness of the dominant extremity and dense sensory loss 
in the distribution of the ulnar nerve and medial cutaneous nerve 
of the forearm.  

An October 2009 VA examination report notes that the Veteran 
denied pain in the right arm.  He has weakness in the right hand 
and arm.  He drops things like his tea and coffee, which is 
embarrassing.  He has numbness in the medial portion of the 
forearm and the ulnar side of the hand (4th and 5th digits).  
Examination revealed motor strength of 4/5 diffusely in the upper 
extremities, perhaps a bit weaker on the right.  Effort was noted 
to be for.  Strength was 5/5 briefly in finger extensors, wrist 
flexors and extensors, and finger flexors.  There was normal 
tone, bulk, and coordination.  Five finger movements were slow 
and a bit clumsy in the right hand.  Sensory was absent to 
temperature in the ulnar and medial cutaneous nerve distribution 
of the forearm in the right upper extremity.  He was able to flex 
and extend the elbow, wrist, and fingers without difficult.  
Reflexes were trace to 1+ and equal.  The assessment was that the 
Veteran had much more widespread weakness compared with July 2007 
examination.  Much of that was noted to be unrelated to the 
service injury, because the muscles noted to be weak were either 
proximal to the shrapnel wound or innervated by the radial nerve, 
which was not injured.  There was still 4/5 strength (mild to 
moderate weakness) of ulnar innervated muscles of the hand.  
There was also severe complete sensory loss of ulnar nerve and 
medial cutaneous nerve of the forearm.

After review of the evidence of record, the Board finds that the 
Veteran's service-connected partial paralysis of the right ulnar 
nerve is appropriately rated as 30 percent disabling and his 
medial cutaneous nerve deficit of the right forearm is 
appropriately rated as 10 percent disabling throughout the entire 
period on appeal.  See Hart, supra; see also Fenderson, supra.

In this regard, the Board notes that the July 2007 rating 
decision reflects that the Veteran had near full motor strength.  
Specifically, motor strength was 4/5 in the right hand intrinsic 
and finger and wrist flexors.  Additionally, opponens pollicis, 
supinator/pronator, and extensors are normal, with normal tone 
and bulk.  The Veteran only had sensory involvement.  Sensory 
examination was diminished to temperature and pin prick distal to 
the elbow on the ulnar side of the hand and forearm.  Reflexes 
were trace to 1+ and equal.  The assessment was moderate ulnar 
motor weakness of the dominant extremity and dense sensory loss 
in the distribution of the ulnar nerve and medial cutaneous nerve 
of the forearm.  The October 2009 VA examination reflects 
additional muscle weakness; however, the examiner attributed this 
to the Veteran's stroke and poor effort, as the weaker muscles 
were either proximal to the shrapnel wound or innervated by the 
radial nerve, which was not injured.  As such, the examiner 
opined that the severity of the partial paralysis of the right 
ulnar nerve was largely unchanged since the July 2007 
examination.  Although the sensory deficit is severe, because the 
injury is wholly sensory, without any significant motor 
involvement or trophic changes, the maximum schedular rating is 
30 percent for partial paralysis of the right ulnar nerve, and 
that is what the current rating is.

With respect to whether a rating in excess of 10 percent is 
warranted for the Veteran's service-connected medial cutaneous 
nerve deficit, the Board finds that it is not.  Specifically, the 
medical evidence reveals that the paralysis is incomplete, and 
that it is wholly sensory.  None of the evidence reflects any 
significant motor involvement or trophic changes.  As such, the 
highest rating that can be applied is that for moderate 
incomplete paralysis.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8517, moderate incomplete paralysis of the musculocutaneous nerve 
warrants a 10 percent rating.  A higher 20 percent rating is 
warranted for severe incomplete paralysis, which is only 
applicable in cases involving significant motor involvement or 
trophic changes.  As the medical evidence described above does 
not reflect any such involvement, a higher rating for Veteran's 
service-connected medial cutaneous nerve deficit is not 
warranted.

The Board has considered whether the Veteran could receive a 
higher rating for either disability under any other diagnostic 
code, but has found none.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In this case there are no exceptional or unusual factors with 
regard to the Veteran's partial paralysis of the right ulnar 
nerve or his medial cutaneous nerve deficit of the right forearm.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms for his disabilities than currently shown by the 
evidence; thus, his disability picture for each disability is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.





ORDER

A rating in excess of 30 percent for partial paralysis of the 
right ulnar nerve is denied.

An initial rating in excess of 10 percent for medial cutaneous 
nerve deficit of the right forearm is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


